2 F.3d 1161
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Grover VIGIL, Charlene Vigil, as General Guardians and NextFriends for Ashley Vigil, a minor person, Kee Sandoval, JudySandoval, as General Guardians and Next Friends forKristofferson Sandoval, a minor person, Angela Allen, asGeneral Guardian and Next Friend for Angelo Allen, a minorperson, individually and on behalf of all other personssimilarly situated, Plaintiffs-Appellees,v.Everett R. RHOADES, M.D., Director of the Indian HealthService, his agents, employees, and successors, Otis R.Bowen, Secretary of the Department of Health and HumanServices, his agents, employees, and successors, theDepartment of Health and Human Services, Donald O. Hodel,Secretary of the Department of the Interior, his agents,employees, and successors, Ross Swimmer, Assistant Secretaryof the Interior-Indian Affairs, Bureau of Indian Affairs,United States Department of the Interior, United States ofAmerica, Defendants-Appellants.
No. 90-2235.
United States Court of Appeals, Tenth Circuit.
Aug. 9, 1993.

Before SEYMOUR, BARRETT, and BALDOCK, Circuit Judges.

ORDER

1
In consideration of the judgment of the United States Supreme Court in Lincoln v. Vigil, 113 S.Ct. 2024 (1993), we remand this case to the district court for further proceedings consistent with the Supreme Court's decision.  For the purpose of clarification, we note that we did not previously address whether 5 U.S.C. Sec. 552(a)(1)(D) applied to the Indian Health Service's termination of the Indian Children's Program because the issue was neither raised nor addressed by the parties on appeal.